Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2006

In Re: Cesar Carmona
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4190




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Cesar Carmona " (2006). 2006 Decisions. Paper 185.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/185


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-5 (October 2006)                                                    NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT

                                       NO. 06-4190
                           ___________________________________

                                   IN RE: CESAR CARMONA
                                           Petitioner


                          On a Petition for Writ of Mandamus from the
               United States District Court for the Middle District of Pennsylvania
                          (Related to M.D. Pa. Civ. No. 05-cv-00022)
                    ______________________________________________

                            Submitted Under Rule 21, Fed. R. App. P.
                                       October 13,2006


          Before: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES

                                (Filed: November 16, 2006 )
                         ______________________________________


                                        OPINION
                        ________________________________________

PER CURIAM

       Pro se petitioner Cesar Carmona seeks a writ of mandamus to compel the United

States District Court for the Middle District of Pennsylvania to reach an immediate

decision on his petition for a writ of habeas corpus.

       Carmona filed his petition for a writ of habeas corpus on January 5,2005. On

March 17,2005, the Respondent filed his answer to Carmona's habeas petition. Carmona

then filed a traverse on March 29,2005. On September25,2006, Carmona filed the this
petition seeking a writ of mandamus.

       On October 23,2006, the District Court entered an order denying Carmona's

habeas petition. Because Carmona has now received the relief he sought in filing his

mandamus petition -a ruling on his habeas corpus petition -we will deny his mandamus

petition as moot.




                                            2